Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 	This Office Action is in response to the amendment filed on 11/30/20.
The applicant’s remarks and amendments to the claims were considered and results as follow: THIS ACTION IS MADE FINAL.

2. 	Claims 1, 5, 13, 17 and 22-25 have been amended. No claims have been cancelled or added. As a result, claims 1-26 now pending in this office action.

Claim Rejections - 35 U.S.C. § 103
 	In the event the determination of the status of the application as subject to AIA  35
U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection would be the same under either status.
 	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in by the manner in which the invention was made.


3. 	Claims 1, 13 and 22-25 are rejected under 35 U.S.C. § 103 as being patentable over Su et al. (US 2013/0204825 A1) in view of PONTUAL et al. (US 2019/0238947 A1).

 	Regarding claim 1, Su teaches a display apparatus comprising, (See Su paragraph [0026], the content items displayed…recommendation):
 	a display configured to display a content recommendation screen, (See Su paragraph [0020], The recommendation engine 225, in turn, processes the available content items and associated metadata to generate a ranked listing of content for display on the user device 105 via the application 110), including a movie content and a TV program content, (See Su paragraph [0020], the content feed 210 may retrieve and aggregate information about content items such as TV programs, movies): and
 	control the display to display the content recommendation screen, (See Su paragraph [0020], The recommendation engine 225, in turn, processes the available content items and associated metadata to generate a ranked listing of content for display on the user device 105 via the application 110), including the movie content together with the TV program content according to the generated layout, (See Su paragraph [0020], the content feed 210 may retrieve and aggregate information about content items such as TV programs, movies).
 	Su does not explicitly disclose identify ratio value of a number of times the movie content has been viewed and a number of times the TV program content has been viewed based on log information on a user’s content viewing, obtain layout information corresponding to the identified ratio value, and generate a layout for the content recommendation screen by respectively setting a first display area for the movie content and a second display area for the TV program content in proportion to the obtained layout information identified ratio value.
 	However, PONTUAL teaches identify ratio value of a number of times the movie content has been viewed and a number of times the TV program content has been viewed based on log information on a user’s content viewing, obtain layout information corresponding to the identified ratio value, (See PONTUAL paragraph [0183], generates a viewer event in response to a program being viewed. The viewer event for the program viewed is stored in a viewer tracking log having a time viewed. The viewer event may be received by the user device in various predetermined increments such as every half hour as described above. In step 2812 the number of episodes for a series is used to form a series count list. In step 2814 the series count is adjusted by the amount of time viewed within the half hour. In step 2816 the series count may be adjusted down based upon the last time and since the last viewing of the series) generate a layout for the content recommendation screen by respectively setting a first display area for the movie content and a second display area for the TV program content in proportion to the obtained layout information identified, (See PONTUAL paragraph [0183], a screen display 3610 is obtained when the poster for the corresponding program was selected from the recommended portion 3514. In this example, the highlighted portion 3612corresponding to the "entertaining" episode of Mythbusters is set forth. But programming language is also set forth. Under the selection box 3612 are related recommendations 3614. These may be selected by the user at a future time. Repeats of the same episode are shown by the channels "2" and "391" in the fourth column).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify identify ratio value of a number of times the movie content has been viewed and a number of times the TV program content has been viewed based on log information on a user’s content viewing, obtain layout information corresponding to the identified ratio value, and generate a layout for the content recommendation screen by respectively setting a first display area for the movie content and a second display area for the TV program content in proportion to the obtained layout information identified ratio value of PONTUAL, for generating recommendations and automatically recording at least some of the recommendations in the user device without further user interaction. (See PONTUAL paragraph [0017]). 	

 	Regarding claim 13, Su teaches a method for recommending contents of a display apparatus configured to display a content recommendation screen, (See Su paragraph [0020], The recommendation engine 225, in turn, processes the available content items and associated metadata to generate a ranked listing of content for display on the user device 105 via the application 110), including a (See Su paragraph [0020], the content feed 210 may retrieve and aggregate information about content items such as TV programs, movies):
 	generating the content recommendation screen, (See Su paragraph [0026], The recommendation engine 225, in turn, processes the available content items and associated metadata to generate a ranked listing of content for display on the user device 105 via the application 110), and
 	displaying the content recommendation screen, (See Su paragraph [0020], The recommendation engine 225, in turn, processes the available content items and associated metadata to generate a ranked listing of content for display on the user device 105 via the application 110), including the movie content together with the TV program content, according to the generated layout, (See Su paragraph [0020], the content feed 210 may retrieve and aggregate information about content items such as TV programs, movies).
 	Su does not explicitly disclose identifying a ratio value of a number of times the movie content has been viewed and a number of times the TV program content has been viewed based on log information on a user’s content viewing and obtaining layout information corresponding to the identified ratio value, generating a layout for the content recommendation screen by setting a first display area for the movie content and a second display area for the TV program content in proportion to the obtained layout information.
 	However, PONTUAL teaches identify ratio value of a number of times the movie content has been viewed and a number of times the TV program content has been (See PONTUAL paragraph [0183], generates a viewer event in response to a program being viewed. The viewer event for the program viewed is stored in a viewer tracking log having a time viewed. The viewer event may be received by the user device in various predetermined increments such as every half hour as described above. In step 2812 the number of episodes for a series is used to form a series count list. In step 2814 the series count is adjusted by the amount of time viewed within the half hour. In step 2816 the series count may be adjusted down based upon the last time and since the last viewing of the series), and obtaining layout information corresponding to the identified ratio value, generating a layout for the content recommendation screen by setting a first display area for the movie content and a second display area for the TV program content in proportion to the obtained layout information, (See PONTUAL paragraph [0183], a screen display 3610 is obtained when the poster for the corresponding program was selected from the recommended portion 3514. In this example, the highlighted portion 3612corresponding to the "entertaining" episode of Mythbusters is set forth. But programming language is also set forth. Under the selection box 3612 are related recommendations 3614. These may be selected by the user at a future time. Repeats of the same episode are shown by the channels "2" and "391" in the fourth column).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify identifying a ratio value of a number of times the movie content has been viewed and a number of times  PONTUAL paragraph [0017]). 	

 	Regarding claim 22, Su teaches a server apparatus comprising:
a communicator configured to communicate with a display apparatus, (See Su paragraph [0026], the content items displayed…recommendation): and
 	transmit the content recommendation screen to the display apparatus through the communicator, (See Su paragraph [0026], the content items displayed are tailored according to the user's preference by the recommendation engine 225.
The content items may be categorized using easy to understand genres that the user can quickly browse through to select content. Under an embodiment, content item categories include TV, movie).
 	Su does not explicitly disclose identify ratio value of a number of times the movie content has been viewed and a number of times the TV program content has been viewed based on log information on a user’s content viewing and obtain layout information corresponding to the identified ratio value, generate a layout for a content recommendation screen by setting a first display area for the movie content and a 
 	However, PONTUAL teaches identify ratio value of a number of times the movie content has been viewed and a number of times the TV program content has been viewed based on log information on a user’s content viewing, (See PONTUAL paragraph [0183], generates a viewer event in response to a program being viewed. The viewer event for the program viewed is stored in a viewer tracking log having a time viewed. The viewer event may be received by the user device in various predetermined increments such as every half hour as described above. In step 2812 the number of episodes for a series is used to form a series count list. In step 2814 the series count is adjusted by the amount of time viewed within the half hour. In step 2816 the series count may be adjusted down based upon the last time and since the last viewing of the series), obtain layout information corresponding to the identified ratio value, generate a layout for a content recommendation screen by setting a first display area for the movie content and a second display area for the TV program content in proportion to the obtained layout information, (See PONTUAL paragraph [0183], a screen display 3610 is obtained when the poster for the corresponding program was selected from the recommended portion 3514. In this example, the highlighted portion 3612corresponding to the "entertaining" episode of Mythbusters is set forth. But programming language is also set forth. Under the selection box 3612 are related recommendations 3614. These may be selected by the user at a future time. Repeats of the same episode are shown by the channels "2" and "391" in the fourth column).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify identify ratio value of a number of times the movie content has been viewed and a number of times the TV program content has been viewed based on log information on a user’s content viewing and obtain layout information corresponding to the identified ratio value, generate a layout for a content recommendation screen by setting a first display area for the movie content and a second display area for the TV program content in proportion to the obtained layout information of PONTUAL, for generating recommendations and automatically recording at least some of the recommendations in the user device without further user interaction. (See PONTUAL paragraph [0017]). 	

 	Regarding claim 23, Su teaches a display configured to display a content recommendation screen, (See Su paragraph [0020], The recommendation engine
225, in turn, processes the available content items and associated metadata to generate a ranked listing of content for display on the user device 105 via the application 110), including movie content and a TV program content, the display comprising, (See Su paragraph [0020], the content feed 210 may retrieve and aggregate information about content items such as TV programs, movies): 
 	a controller including a hardware-based processor to, (See Su paragraph [0026], a processor),
 	Su does not explicitly disclose identify ratio value of a number of times the movie content has been viewed and a number of times the TV program content has been viewed based on log information on a user’s content viewing, obtain layout information corresponding to the identified ratio value and generate a layout for the content recommendation screen by setting a first display area for the movie content and a second display area for the TV program content in proportion to the obtained layout information.
 	However, PONTUAL teaches identify ratio value of a number of times the movie content has been viewed and a number of times the TV program content has been viewed based on log information on a user’s content viewing ((See PONTUAL paragraph [0183], generates a viewer event in response to a program being viewed. The viewer event for the program viewed is stored in a viewer tracking log having a time viewed. The viewer event may be received by the user device in various predetermined increments such as every half hour as described above. In step 2812 the number of episodes for a series is used to form a series count list. In step 2814 the series count is adjusted by the amount of time viewed within the half hour. In step 2816 the series count may be adjusted down based upon the last time and since the last viewing of the series), obtain layout information corresponding to the identified ratio value, generate a layout for the content recommendation screen by setting a first display area for the movie content and a second display area for the TV program content in proportion to the obtained layout information, (See PONTUAL paragraph [0183], a screen display 3610 is obtained when the poster for the corresponding program was selected from the recommended portion 3514. In this example, the highlighted portion 3612corresponding to the "entertaining" episode of Mythbusters is set forth. But programming language is also set forth. Under the selection box 3612 are related recommendations 3614. These may be selected by the user at a future time. Repeats of the same episode are shown by the channels "2" and "391" in the fourth column).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify identify ratio value of a number of times the movie content has been viewed and a number of times the TV program content has been viewed based on log information on a user’s content viewing, obtain layout information corresponding to the identified ratio value and generate a layout for the content recommendation screen by setting a first display area for the movie content and a second display area for the TV program content in proportion to the obtained layout information of PONTUAL, for generating recommendations and automatically recording at least some of the recommendations in the user device without further user interaction. (See PONTUAL paragraph [0017]). 	
 	
 	Regarding claim 24, Su teaches a display comprising, (See Su paragraph
[0020], display on the user device 105 via the application 110):
 	a controller including a hardware-based processor to, (See Su paragraph
[0026], a processor), identify a layout for a content recommendation screen, (See Su paragraph [0026], the content items displayed are tailored according to the user's preference by the recommendation engine 225. The content items may be categorized using easy to understand genres that the user can quickly browse through to select content. Under an embodiment, content item categories include TV, movie), and
 	generating the content recommendation screen, (See Su paragraph [0020], The recommendation engine 225, in turn, processes the available content items and associated metadata to generate a ranked listing of content for display on the user device 105 via the application 110).
 	Su does not explicitly disclose identify a ratio value of a number of times the movie content has been viewed and a number of times the TV program content has been viewed based on log information on a user’s content viewing, obtain layout information corresponding to the identified ratio value and generate a layout for a content recommendation screen by setting a first display area for the movie content and a second display area for the TV program content proportion to the obtained layout information.
 	However, PONTUAL teaches identify a ratio value of a number of times the movie content has been viewed and a number of times the TV program content has been viewed based on log information on a user’s content viewing, (See PONTUAL paragraph [0183], generates a viewer event in response to a program being viewed. The viewer event for the program viewed is stored in a viewer tracking log having a time viewed. The viewer event may be received by the user device in various predetermined increments such as every half hour as described above. In step 2812 the number of episodes for a series is used to form a series count list. In step 2814 the series count is adjusted by the amount of time viewed within the half hour. In step 2816 the series count may be adjusted down based upon the last time and since the last viewing of the series), obtain layout information corresponding to the identified ratio value, generate a layout for a content recommendation screen by setting a first display area for the movie content and a second display area for the TV program content proportion to the obtained layout information, (See PONTUAL paragraph [0183], a screen display 3610 is obtained when the poster for the corresponding program was selected from the recommended portion 3514. In this example, the highlighted portion 3612corresponding to the "entertaining" episode of Mythbusters is set forth. But programming language is also set forth. Under the selection box 3612 are related recommendations 3614. These may be selected by the user at a future time. Repeats of the same episode are shown by the channels "2" and "391" in the fourth column).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify identify a ratio value of a number of times the movie content has been viewed and a number of times the TV program content has been viewed based on log information on a user’s content viewing, obtain layout information corresponding to the identified ratio value and generate a layout for a content recommendation screen by setting a first display area for the movie content and a second display area for the TV program content proportion to the obtained layout information of PONTUAL, for generating recommendations and automatically recording at least some of the recommendations in the user device without further user interaction. (See PONTUAL paragraph [0017]). 	

 	Regarding claim 25, Su teaches a method of displaying information on a display, configured to display a content recommendation screen, (See Su paragraph [0020], The recommendation engine 225, in turn, processes the available content items and associated metadata to generate a ranked listing of content for display on the user device 105 via the application 110): including a movie content and a TV program content the method comprising, (See Su paragraph [0020], the content feed 210 may retrieve and aggregate information about content items such as TV programs, movies), and
 	displaying the content recommendation screen, (See Su paragraph [0020], The recommendation engine 225, in turn, processes the available content items and associated metadata to generate a ranked listing of content for display on the user device 105 via the application 110), including the movie content together with the TV program content, according to the generated layout (See Su paragraph [0020], the content feed 210 may retrieve and aggregate information about content items such as TV programs, movies).
 	Su does not explicitly disclose identifying a ratio value of a number of times the movie content has been viewed and a number of times the TV program content has been viewed based on log information on a user’s content viewing, obtaining layout information corresponding to the identified ratio value and generating a layout for the content recommendation screen, by setting a first display area for the movie content a second display area for the TV program content in proportion to the obtained layout information. 	
 	However PONTUAL teaches identifying a ratio value of a number of times the movie content has been viewed and a number of times the TV program content has been viewed based on log information on a user’s content viewing, (See PONTUAL paragraph [0183], generates a viewer event in response to a program being viewed. The viewer event for the program viewed is stored in a viewer tracking log having a time viewed. The viewer event may be received by the user device in various predetermined increments such as every half hour as described above. In step 2812 the number of episodes for a series is used to form a series count list. In step 2814 the series count is adjusted by the amount of time viewed within the half hour. In step 2816 the series count may be adjusted down based upon the last time and since the last viewing of the series), g obtaining layout information corresponding to the identified ratio value, generating a layout for the content recommendation screen, by setting a first display area for the movie content a second display area for the TV program content in proportion to the obtained layout information. , (See PONTUAL paragraph [0183], a screen display 3610 is obtained when the poster for the corresponding program was selected from the recommended portion 3514. In this example, the highlighted portion 3612corresponding to the "entertaining" episode of Mythbusters is set forth. But programming language is also set forth. Under the selection box 3612 are related recommendations 3614. These may be selected by the user at a future time. Repeats of the same episode are shown by the channels "2" and "391" in the fourth column).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify identifying a ratio  PONTUAL paragraph [0017]). 
 	
4. 	Claims 2-4, 7-12, 14-16 and 19-21 are rejected under 35 U.S.C. § 103 as being unpatentable over Su et al. (US 2013/0204825 A1) in view of PONTUAL et al. (US 2019/0238947 A1) and further ISHII et al. (US 2011/0302165).

  	Regarding claim 2, Su together with PONTUAL teaches the display apparatus according to claim 1, as described above.
 	Su together with PONTUAL does not explicitly disclose wherein the display apparatus further comprises: a storage, which stores a plurality of pieces of layout information, and wherein at least one of the plurality of pieces of layout information is set differently than another of the plurality of pieces of layout information, wherein the controller select s layout information corresponding to the object of the recommendation content from among the plurality of pieces of layout information, and generates the content recommendation screen based on the selected layout information.
(See ISHII paragraph [0064], [0145], The layout storage section 114 stores the regional layout information…in the recommended content display area) wherein at least one of the plurality of pieces of layout information is set differently than another of the plurality of pieces of layout information, (See ISHII paragraph [0178], the content thereof is different in many cases. According to the content recommendation device 102, the user's buying inclination for the content may be supported by switching the recommended information of the different content), wherein the controller selects layout information corresponding to the object of the recommendation content from among the plurality of pieces of layout information, (See ISHII paragraph [0173], The display manner deciding section 150 sets the display screen data of the recommended information in which the normal recommended titles and the recommended titles selected by the selection section) and generates the content recommendation screen based on the selected layout information, (See ISHII paragraph [0176], The display manner deciding section 150 sets the data of the recommendation screen in which the recommended titles…are disposed on the basis of the regional layout information…The recommended information providing section 152 provides the data of the recommendation screen for the content reproduction device 14 to be displayed thereon (S120).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to modify wherein the display apparatus further comprises: a storage, which stores a plurality of pieces of layout 

 	Regarding claim 3, Su together with PONTUAL teaches the display apparatus according to claim 1, as described above.
 	Su together with PONTUAL does not explicitly disclose wherein the content recommendation screen is divided into a plurality of areas according to the layout, and wherein an object of a recommendation content is displayed in an area according to an attribute assigned to the area.
 	However, ISHII teaches wherein the content recommendation screen is divided into a plurality of areas according to the layout, (See ISHII paragraph [0176],
The display manner deciding section 150 sets the data of the recommendation screen in which the recommended titles (including the normal recommended title) are disposed on the basis of the regional layout information) and wherein an object of a recommendation content is displayed in an area according to an attribute assigned to the area, (See ISHII paragraph [0103] FIG. 12, A recommended content display area 374 displays thereon the recommended information provided by the content recommendation device), identify a user’s content preference of the movie content , (See Su paragraph [0026], the content items displayed are tailored according to the user's preference by the recommendation engine 225. The content items may be categorized using easy to understand genres that the user can quickly browse through to select content. Under an embodiment, content item categories include TV, movie).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to modify wherein the content recommendation screen is divided into a plurality of areas according to the layout, and wherein an object of a recommendation content is displayed in an area according to an attribute assigned to the area of ISHII to provide a technique of improving precision of recommending content to a user. (See ISHI paragraph [0005]).

 	Claim 15 recites the same limitations as claim 3 above. Therefore, claim 15 is rejected based on the same reasoning.

 	Regarding claim 4, Su together with PONTUAL teaches the display apparatus according to claim 3, as described above. 
 	Su together with PONTUAL does not explicitly disclose wherein the attribute assigned to the area comprises, at least one of a size, an aspect ratio, a color, a resolution, brightness, a language, and a kind of object of the object of the recommendation content.
 	However, ISHII teaches wherein the attribute assigned to the area comprises, (See ISHII paragraph [0165], recommended title area, the recommended title received from the selection section 148 is set), at least one of a size, an aspect ratio, a color, a resolution, brightness, a language, and a kind of object of the object of the recommendation content, (See ISHII paragraph [0172], the recommended content may be selected from each genre in accordance with the ratio of the genre in the reproduced content of the user).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to modify wherein the attribute assigned to the area comprises, at least one of a size, an aspect ratio, a color, a resolution, brightness, a language, and a kind of object of the object of the recommendation content of ISHII to provide a technique of improving precision of recommending content to a user. (See ISHI paragraph [0005]).

 	Claim 16 recites the same limitations as claim 4 above. Therefore, claim 16 is rejected based on the same reasoning.

 	Regarding claim 7, Su together with PONTUAL teaches the display apparatus according to claim 1, as described above.
 	Su together with PONTUAL does not explicitly disclose further comprising a communicator configured to receive information on an essential recommendation content, wherein the controller controls the display to display an object corresponding to the essential recommendation content on the content recommendation screen.
 	However, ISHII teaches further comprising a communicator configured to receive information on an essential recommendation content, (See ISHII paragraph [0098], The request receiving section 36 receives data (hereinafter, referred to as a "recommended information request") requesting the acquisition of the recommended information from the content reproduction device 14 via the communication section) and wherein the controller controls the display to display an object corresponding to the essential recommendation content on the content recommendation screen, (See ISHII paragraph [0134], provides display data (hereinafter, simply referred to as a "recommendation display screen") of the recommended information of the content to the content reproduction device).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to modify comprising a communicator configured to receive information on an essential recommendation content, wherein the controller controls the display to display an object corresponding to the essential recommendation content on the content recommendation screen. (See ISHI paragraph [0005]).

 	Claim 19 recites the same limitations as claim 7 above. Therefore, claim 19 is rejected based on the same reasoning.

 	Regarding claim 8, Su together with PONTUAL teaches the display apparatus according to claim 1, as described above.
 	Su together with PONTUAL does not explicitly wherein, when a layout changing command is input, the controller changes the layout for the content recommendation screen according to the layout changing command, and controls the display to 
 	However, ISHII teaches wherein, when a layout changing command is input, the controller changes the layout for the content recommendation screen according to the layout changing command, (See ISHII paragraph [0060], When the videogame application program is executed, the main CPU 300 controls the GPU 302 or the sound processor 312 in accordance with a user command received from the controller 202 via the input and output processor 304, and controls a display of an image or a generation of a sound effect and a music sound), and controls the display to rearrange an object of a recommendation content on the content recommendation screen according to the changed layout and display the content recommendation screen, (See ISHII paragraph [0112] a new type of input data, a counting period thereof, and a cluster set may be appropriately added…the recommended information providing system 100 capable of flexibly changing the structure deciding the recommended content).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to modify wherein, when a layout changing command is input, the controller changes the layout for the content recommendation screen according to the layout changing command, and controls the display to rearrange an object of a recommendation content on the content recommendation screen according to the changed layout and display the content recommendation screen. (See ISHI paragraph [0005]).

 	Claim 20 recites the same limitations as claim 8 above. Therefore, claim 20 is rejected based on the same reasoning.

 	Regarding claim 9, Su together with PONTUAL teaches the display apparatus according to claim 1, as described above. 
 	Su together with PONTUAL does not explicitly disclose wherein, when a new recommendation command is input, the controller controls the display to rearrange a new object which is different from an existing object displayed on the content recommendation screen on the content recommendation screen according to the layout, and display the content recommendation screen.
 	However, ISHII teaches wherein, when a new recommendation command is input, (See ISHII paragraph [0165], new recommended content may be easily suggested to the user every day), the controller controls the display to rearrange a new object which is different from an existing object displayed on the content recommendation screen on the content recommendation screen according to the layout, and display the content recommendation screen, (See ISHII paragraph [0112] a new type of input data, a counting period thereof, and a cluster set may be appropriately added…the recommended information providing system 100 capable of flexibly changing the structure deciding the recommended content).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to modify wherein, when a new recommendation command is input, the controller controls the display to rearrange a 

 	Claim 21 recites the same limitations as claim 9 above. Therefore, claim 21 is rejected based on the same reasoning.

 	Regarding claim 10, Su together with PONTUAL teaches the display apparatus according to claim 1, as described above.
 	Su together with PONTUAL does not explicitly disclose further comprising a communicator configured to communicate with a server apparatus which stores a plurality of pieces of layout information wherein at least one of the plurality of pieces of layout information is set differently than another of the plurality of pieces of layout information, wherein the controller receives layout information corresponding to the object of the recommendation content from the server apparatus, and generates the content recommendation screen based on the received layout information.
 	However, ISHII teaches further comprising a communicator configured to communicate with a server apparatus which stores a plurality of pieces of layout information, (See ISHII paragraph [0165], wherein the clustering section creates a plurality of types of cluster sets of which the total numbers of the clusters included therein are different from each other, wherein the popular content deciding section decides the popularity degree of each content item by selecting the cluster to which the user who becomes the recommendation partner belongs from each of the plurality of types of cluster sets) wherein at least one of the plurality of pieces of layout information is set differently than another of the plurality of pieces of layout information, (See ISHII paragraph [0178], the content thereof is different in many cases. According to the content recommendation device 102, the user's buying inclination for the content may be supported by switching the recommended information of the different content), wherein the controller receives layout information corresponding to the object of the recommendation content from the server apparatus, (See ISHII paragraph [0165], the display manner of the recommended information suggested to the user is decided in accordance with the regional sales promotion information and the regional layout information…the recommended title received from the selection section 148 is set), and generates the content recommendation screen based on the received layout information, (See ISHII paragraph [0165], The display manner deciding section 150 specifies the regional sales promotion information and the regional layout information the recommended title received from the selection section 148 is set).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to modify further comprising a communicator configured to communicate with a server apparatus which stores a plurality of pieces of layout information wherein at least one of the plurality of pieces of layout information is set differently than another of the plurality of pieces of layout information, wherein the controller receives layout information corresponding to the object of the recommendation content from the server apparatus, and generates the 

 	Regarding claim 11, Su together with PONTUAL teaches the display apparatus according to claim 10, as described above.
 	Su together with PONTUAL does not explicitly disclose wherein, when a layout changing command is input, the controller receives new layout information from the server apparatus according to the layout changing command, and rearranges the object of the recommendation content on the content recommendation screen according to the received layout and displays the content recommendation screen on the display.
 	However, ISHII wherein, when a layout changing command is input, the controller receives new layout information from the server apparatus according to the layout changing command, (See ISHII paragraph [0100], provide the recommended information including the recommended content provided relating to the number in accordance with the layout…the changed recommended information may be easily provided for the content reproduction device 14), and rearranges the object of the recommendation content on the content recommendation screen according to the received layout and displays the content recommendation screen on the display, (See ISHII paragraph [0165], the display manner of the recommended information suggested to the user is decided in accordance with the regional sales promotion information and the regional layout information. Specifically, in the normal recommended title area of the recommendation screen).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to modify wherein, when a layout changing command is input, the controller receives new layout information from the server apparatus according to the layout changing command, and rearranges the object of the recommendation content on the content recommendation screen according to the received layout and displays the content recommendation screen on the display. (See ISHI paragraph [0005]).

 	Regarding claim 12, Su together with PONTUAL teaches the display apparatus according to claim 1, as described above.
 	Su together with PONTUAL does not explicitly disclose further comprising a communicator configured to receive the content recommendation screen from a server apparatus, which generates the content recommendation screen based on the log information.
 	However, ISHII teaches further comprising a communicator configured to receive the content recommendation screen from a server apparatus, (See ISHII paragraph [0140], a request receiving section 146, a selection section 148, a display manner deciding section 150, and a recommended information providing section), which generates the content recommendation screen based on the log information, (See ISHII paragraph [0166], provides the data of the recommendation screen set by the display manner deciding section 150 for the content reproduction device…The recommended information providing section 152 sequentially stores information representing the recommended content items suggested to the user as the recommendation history log in a predetermined storage area).


 	Regarding claim 14, Su together with PONTUAL teaches the display apparatus according to claim 13, as described above.
 	Su together with PONTUAL does not explicitly disclose wherein the displaying the content recommendation screen comprises, selecting layout information corresponding to an object of a recommendation content from among a plurality of pieces of layout information which are pre-stored, wherein at least one of the plurality of pieces of layout information is set differently than another of the plurality pieces of layout information, generating the content recommendation screen based on the selected layout information and displaying the content recommendation screen.
 	However, ISHII teaches wherein the displaying the content recommendation screen comprises, (See ISHII paragraph [0134] "recommendation display screen") of the recommended information of the content to the content reproduction device): selecting layout information corresponding to an object of a recommendation content from among a plurality of pieces of layout information which are pre-stored, (See ISHII paragraph [0176], the selection section 148 selects the type of the recommended titles in accordance with the region where the user resides on the basis of the selection); wherein at least one of the plurality of pieces of layout (See ISHII paragraph [0178], the content thereof is different in many cases. According to the content recommendation device 102, the user's buying inclination for the content may be supported by switching the recommended information of the different content), generating the content recommendation screen based on the selected layout information and displaying the content recommendation screen, (See ISHII paragraph [0166], provides the data of the recommendation screen set by the display manner deciding section 150 for the content reproduction device…The recommended information providing section 152 sequentially stores information representing the recommended content items suggested to the user as the recommendation history log in a predetermined storage area).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to modify wherein the displaying the content recommendation screen comprises, selecting layout information corresponding to an object of a recommendation content from among a plurality of pieces of layout information which are pre-stored, wherein at least one of the plurality of pieces of layout information is set differently than another of the plurality pieces of layout information, generating the content recommendation screen based on the selected layout information and displaying the content recommendation screen. (See ISHI paragraph [0005]).

al. (US 2013/0204825 A1) in view of PONTUAL et al. (US 2019/0238947 A1) and further in view of de Paz et. Al. (US 2014/0075477 A1)

 	Regarding claim 26, Su together with PONTUAL teaches the method according to claim 25, as described above.
 	Su together with PONTUAL does not explicitly disclose wherein a first display layout comprises only a plurality of first objects representing the first type of content without including any of a plurality of second objects representing the second type of content.
 	However, de Paz teaches wherein a first display layout comprises only a plurality of first objects representing the movie content without including any of a plurality of second objects representing the TV program content, (See de Paz paragraph [0338], A first screen shot 1400 depicts a top menu for selecting a movie after selecting a movies category 1404. User interface 1400 can include several thumbnail depictions of movies that may be selectable to view, 1408a through 1408f. Another selectable icon 1412 may be selected to view movies or selections of movies based on different categories).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to modify wherein a first display layout comprises only a plurality of first objects representing the first type of content without including any of a plurality of second objects representing the second type of content. (See ISHI paragraph [0005]).

Response to Arguments

 	Applicant’s argument states that, “Su, Adimatyam, Ishii, and de Paz, taken separately or in combination, do not disclose, teach, or suggest at least “a controller configured to: identify a ratio value of a number of times the movie content has been viewed and a number of times the TV program content has been viewed based on log information on a user’s content viewing, obtain layout information corresponding to the identified ratio value, generate a layout for the content recommendation screen by respectively setting a first display area for the movie content and a second display area for the TV program content in proportion to the obtained layout information, and control the display to display the content recommendation screen, including the movie content together with the TV program content, according to the generated layout” as recited in claim 1”.
 	Examiner respectfully disagrees with the applicant’s argument.  Regarding the amended limitation the new prior art PONTUAL teaches the limitation.  Regarding the limitation of “control the display to display the content recommendation screen, including the movie content together with the TV program content, according to the generated layout” as recited in claim 1”.  Su teaches See Su paragraph [0020], the content feed 210 may retrieve and aggregate information about content items such as TV programs, movies, etc., and their respective sources such as a TV channel, service, etc., in the content store 230…The recommendation engine 225, in turn, processes the available content items and associated metadata to generate a ranked listing of content for 

 	Applicant's arguments with respect to claims 1-4, 7-16 and 19-26 have been considered but are moot in view of the new ground(s) of rejection.

Allowable Subject Matter
 	Claims 5-6 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion/Points of Contacts
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUEMEBET GURMU whose telephone number is (571)270-7095.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 5712724078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MULUEMEBET GURMU/Primary Examiner, Art Unit 2163